— Appeal from a judgment of the County Court of Sullivan County (Lamont, J.), rendered November 17, 1989, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
We reject defendant’s contention that the sentence she received upon her plea of guilty to the crime of criminal sale of a controlled substance in the second degree was harsh or excessive. Initially, we note that the prison sentence imposed of three years to life was the most lenient sentence authorized (see, Penal Law § 70.00 [2] [a]; [3] [a]; People v Pardoe, 147 AD2d 820). Furthermore, in exchange for her plea another pending charge was dropped and the sentence she received was in accordance with the plea-bargain agreement. Under the circumstances, we find no abuse of discretion by County Court in imposing sentence (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.